DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	Claim 1 objected to because of the following informalities: In claim 1 line 10, “porion” is a typographical error and should be “portion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-2, and 4-16,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwan (2006/0078847). 
	Regarding claim 1, Kwan discloses a dental implant comprising: a body portion 14/16 and a head portion 12 integrally formed with said body portion (Fig. 1A); said body portion 14/16 having a periphery (at shoulder 26) and said head portion having a non-circular periphery 18/20, said periphery and said non-circular periphery being transverse cross-sections transversing a longitudinal axis of said implant (Figs. 1A and 1B).
	The  non-circular periphery 18/20 of said head portion is smaller than the periphery 26 of the body portion.  Note that the non-circular periphery 18/20 shown in Figs. 1A-1B is smaller than the shoulder 26 periphery as shown in Fig. 1A.  Said non-circular periphery 18/20 of said head portion 12 is characterized by a three-way symmetry (i.e. hexagonal as shown in Fig. 1B); and wherein at least a portion 20 of said non-circular periphery of said head portion is curved (Fig. 1B paragraph [0089] “the head configuration includes substantially planar main-walls 18 and non-planar e.g. arcuate side-walls 20”). 
	As to claim 2, the non-circular periphery 18/20 of said head portion 12 extends along a length of said body portion 14/16.  
As to claim 4, Fig. 1A shows the top portion of said non-circular periphery 18/20 being chamfered and therefore tapered as claimed; alternatively Fig. 2 clearly shows the non-circular periphery 18/20 being tapered. 
As to claim 5, a circumference of the non-circular periphery 18/20 of said head portion 12 is smaller than a circumference of the periphery 26 of said body portion (Fig. 1A).  Alternatively, Fig. 2 clearly shows the circumference of non-circular periphery 18/20 of head portion 12 being smaller than that of the periphery of the body.  
As to claim 6, Fig. 1A shows the circumference of the periphery at 26 being the maximal circumference of said body portion.  
As to claim 7, Fig. 1A shows a circumcircle of the non-circular periphery of said head portion 12 is at least as wide as the circumcircle (at 16) of the body portion. 
As to claim 8,  Fig. 1A shows the circumcircle of the non-circular periphery of said head portion is the widest circumcircle of the implant.  
As to claim 9, Kwan shows the dental implant further comprises screw receiving bore 34 extending downwards from the top surface for coupling an abutment to the implant (Fig. 1; paragraph 104).
As to claim 10, Kwan shows the implant is a one-piece implant and said head portion begins beneath a prosthetic portion of the implant (Fig. 28C).  
As to claims 11-12, Kwan shows said body portion 16 is substantially cylindrical or conical, and includes threads 32. 
	As to claims 13, said head portion 12 includes threads 36 in bore 34 (Figs. 1B and 3; paragraph 104). 
As to claim 14, Kwan shows said implant comprising  prosthetic integrally formed with said implant body (Fig. 28C).  Note that the limitation “integrally formed” is given its broadest reasonable interpretation of “of, relating to, or belonging as a part of the whole; constituent or component” (www.dictionary.com). 
As to claims 15-16, said implant is a bone level implant where the body is implanted into bone.  Said implant is also considered a tissue level implant where the non-circular periphery is in the tissue level, and said non-circular periphery continues into a bone level position (Figs. 3 and 28C). 
As to claim 19, said at least portion (side-walls 20) of said non-circular periphery 18/20 of said head portion that is curved face laterally of said dental implant (Fig. 1B paragraph [0089] “the head configuration includes substantially planar main-walls 18 and non-planar e.g. arcuate side-walls 20”).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 17-18 are rejected under 35 U.S.C.103 as being unpatentable over Kwan in view of Ackerman (2008/0280254).  
Kwan discloses the dental implant as claimed according to claim 1 as detailed above, and more particularly further discloses the screw receiving bore 34 extending downwards from the top surface for coupling an abutment to the implant (Fig. 1; paragraph 104) according to claim 9.  
As to claims 17-18, Kwan fails to disclose the bore 34 not being concentric with the longitudinal axis of the implant.  Ackermann discloses a dental implant having a bore 60 that is offset and at an angle with the longitudinal axis (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kwan to have an angled bore as taught by Ackerman in order to facilitate an angled protruding abutment.  

7.	Claim 1-2, 4-16, and 19-20 are rejected under 35 U.S.C.103 as being unpatentable over Vercellontti et al. (2012/0251977) in view of Weissman (5,785,525).  
	Regarding claim 1, Vercellontti et al. discloses a dental implant comprising: a body portion 2 (lower 2) and a head portion (upper 1) integrally formed with said body portion 2 (Fig. 1 and 4); said body portion 2 having a periphery 2 and said head portion 1 having a non-circular periphery 1 (due to flat surfaces 201, 501 as shown in Fig. 2), said periphery 2 and said non-circular periphery 10being transverse cross-sections transversing a longitudinal axis of said implant (Figs. 1 and 4). 
	The  non-circular periphery 1 of said head portion 1 is smaller than the periphery 2 of the body portion 2 (Figs. 1 and 4; abstract).  At  least a portion (best pointed by reference numeral 1 in Fig. 2) of said non-circular periphery of said head portion is curved (Fig. 2).  
	Vercellonti et al. discloses the head portion non-circular periphery 1 having flat surfaces 201, 501 forming a symmetry (Fig. 2) but fails to disclose a three-way symmetry as claimed.    
	Weissman discloses a dental implant 12 having a head portion 28 having a non-circular periphery, i.e. triangular (Fig. 1; column 6 lines 12-15) forming a three-way symmetry as claimed.  Note that Weissman discloses the implant may have a rectangular shape 28’ or triangular shape 28 (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vercellonti et al.’s non-circular/rectangular periphery to be triangular-shaped as taught Weissman to be suitable alternative shape yielding the same and/or predictable results. 
	As to claim 2, Vercellonti et al. discloses the non-circular periphery 1 of said head portion 1 extends along a length of said body portion 2  (Figs. 1 and 4).
As to claim 4, Vercellonti et al. shows the top portion of said non-circular periphery 1 being tapered, i.e. conical or frustoconical shape (Figs. 1 and 4; abstract). 
As to claim 5, Vercellonti et al. shows a circumference of the non-circular periphery 1 of said head portion 1 is smaller than a circumference of the periphery 2 of said body portion 2 (Figs. 1 and 4).  
As to claim 6, Vercellonti et al. shows the circumference of the periphery 2 being the maximal circumference of said body portion (Figs. 1-4).  .  
As to claim 7, Vercellonti et al shows a circumcircle of the non-circular periphery of said head portion 1 is at least as wide (at curved portion 1) as the circumcircle 2 of the body portion.  That is, the head portion 1 is only  smaller in periphery due to the flat surfaces 201, 501.  
As to claim 8,  Vercellonti et al shows the circumcircle of the non-circular periphery of said head portion is the widest circumcircle (at top shoulder)  of the implant (Fig. 1). 
As to claim 9, Vercellonti et al. shows the dental implant further comprises screw receiving bore 801 extending downwards from the top surface for coupling an abutment to the implant (Fig. 2).
As to claim 10, Vercellonti et al shows the implant is a one-piece implant and said head portion 1 begins beneath a prosthetic portion of the implant (Fig. 4).  
As to claims 11-12, Vercellonti et al shows said body portion 16 is substantially cylindrical (Fig. 1) or conical (Fig. 3), and includes threads 402.  
	As to claims 13, Vercellonti et al. shows said head portion 1 includes threads 101 (Fig. 1). 
As to claim 14, Vercellonti et al shows said implant comprising  prosthetic 701 integrally formed with said implant body (Fig. 4).  Note that the limitation “integrally formed” is given its broadest reasonable interpretation of “of, relating to, or belonging as a part of the whole; constituent or component” (www.dictionary.com). 
As to claims 15-16, Vercellonti et al.’s implant is a bone level implant where the body is implanted into bone.  Said implant is also considered a tissue level implant where the non-circular periphery is in the tissue level, and said non-circular periphery continues into a bone level position (Figs. 1-4).  
As to claim 19, Vercellonti et al. shows at least a portion 101 of said non-circular periphery 1 of said head portion that is curved face laterally (best pointed by referfence numeral 1 in Fig. 2) of said dental implant. 
As to claim 20, Vercellonti et al. the curved portion 101 of said non-circular periphery 1 of said head portion 1 is configured to engage bone tissue after the implant has been implanted (column 3 lines 43-52). 

8.	Claims 17-18 are rejected under 35 U.S.C.103 as being unpatentable over Vercellonti et al. in view of Weissman, and further in view of Ackerman (2008/0280254).  Vercellonti/Weissman discloses the dental implant as claimed according to claim 1 as detailed above.  Particularly, Vercellonti et al. shows the dental implant further comprises screw receiving bore 801 extending downwards from the top surface for coupling an abutment to the implant (Fig. 2).
As to claims 17-18, Vercellonti/Weissman fails to disclose the bore not being concentric with the longitudinal axis of the implant.  Ackermann discloses a dental implant having a bore 60 that is offset and at an angle with the longitudinal axis (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vercellonti/Weissman to have an angled bore as taught by Ackerman in order to facilitate an angled protruding abutment.  

Response to Arguments
9.	Applicant’s arguments with respect to the amendments fully considered and are persuasive as having overcome Cantor.  Therefore, the rejection under Cantor has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwan, Vercellonti and Weissman, as detailed above. 
 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772